Citation Nr: 1537223	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  10-08 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from January 1979 to December 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The case was later transferred to the RO in Roanoke, Virginia. 

The issue on the title page has been characterized to reflect the evidence and circumstances of the case.  See Clemons v Shinseki, 23 Vet. App. 1, 5 (2009).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in
June 2014.  A transcript of the hearing is in the Veteran's file. 

In October 2014 the Board remanded the case to the RO for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for an acquired psychiatric disorder.  In his original application received in November 2008, he claimed service connection for depression due to his physical condition and homelessness.  He later expanded his claim to include posttraumatic stress disorder (PTSD), and provided a number of in-service stressors-stressful incidents he associates with the PTSD as the etiology.  

The claims file contains clinical records showing diagnoses of various acquired psychiatric disorders since 2002, including adjustment disorder with mixed anxiety and depression, anxiety, antisocial adult behavior, depression, dysthymia, and posttraumatic stress disorder (PTSD).

The Board previously remanded this case in October 2014 for further development to include an examination of the Veteran for claimed psychiatric disorder.  

The Veteran underwent a VA examination in February 2015.  The examiner diagnosed a personality disorder, which by itself is not considered a disease or injury within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2015).  The examiner did not diagnose an acquired psychiatric disorder.

The examiner also opined that the Veteran does not meet diagnostic criteria for a diagnosis of PTSD as defined in DSM-5.  See Diagnostic and Statistical Manual of Mental Disorders (DSM), Fifth Edition.  It should be noted that VA implemented DSM-5, effective August 4, 2014; DSM-5 does not apply to claims such as the case here, certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45093, 45094 (Aug. 4, 2014).  Thus, DSM-IV is still applicable for this appeal.  

The examiner did not address whether a diagnosis of any other acquired psychiatric disorder is appropriate, even though a number of diagnoses are shown in VA mental health treatment records dated since 2002 and most recently in 2014.
 
In the October 2014 Remand, the Board had ordered for the examiner to provide comment on the significance of any reported prior mental health assessments with respect to symptoms and diagnosis.  Such comment would have drawn focus on the question of whether any of any past diagnosed psychiatric disorders are present at any time during the appeal period, since November 2008.  In the examination report, the examiner provided a list of past mental health treatment visits including diagnoses contained in those reports.  However, the Veteran failed to follow that with comment on the documented diagnoses, some of which are shown consistently in VA psychiatric treatment records since 2002.  

A remand by the Board confers on the Veteran the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  For this reason, further development is needed.


Accordingly, the case is REMANDED for the following action:

1.  Obtain any recent, relevant, and non-duplicative VA or private records of treatment for psychiatric problems, including any medical records of psychiatric treatment since February 2015.

2.  Then, provide the examiner from the February 2015 VA examination, or if not available, another VA clinical psychologist or psychiatrist, with the Veteran's claims file records/access to electronic records, and a copy of this REMAND decision for review.

3.  The examiner must review the REMAND decision and the entire claims file records, which apparently are all electronic files at this time; and conduct any additional examination of the Veteran if necessary.  

After that review and any additional examination necessary, the examiner must discuss and comment on all past diagnoses of acquired psychiatric disabilities contained in VA treatment records dated since 2002, which include: adjustment disorder with mixed anxiety and depression, anxiety, antisocial adult behavior, depression, dysthymia, and PTSD.  

In light of that discussion and comment, the examiner must rule in or rule out whether each of the past psychiatric diagnoses of a psychiatric disorder are present at any time since November 2008 (that is, during the pendency of the Veteran's claim, even if not currently present).  The examiner must provide a rationale for any finding that a past-diagnosed psychiatric disorder is not present at any time since November 2008. 

Ultimately, the examiner must render a multi-axial diagnosis for any acquired psychiatric disorder or personality disorder found to be present at any time since November 2008.  For any such diagnosed psychiatric disorder the examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder is etiologically related to service.

The examiner must also opine whether it is at least as likely as not (a 50 percent or greater probability) that any such diagnosed psychiatric disorder was caused, or aggravated, by a service connected disability, which includes (1) migraine headaches and (2) right testicle disorder of epididymitis.

The examiner should comment on whether the Veteran has a diagnosis of PTSD that conforms to DSM-IV.  If so, then identify any in-service stressor linked to the diagnosis.

All opinions must be supported in the report by a detailed rationale.

4.  Lastly, readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




